PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-20_ORD_01_EV_00_EN.txt. 41
Annex 3 to Judgment No. 16.

ORDER
MADE ON AUGUST 20th, 1920.

Before: —
MM. ANZILOTTI, President,

HUBER, Vice-President,
LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Judges,
OA,
PEss6a,
HUGHES,

NEGULESCO,
WANG,

Count RosTworowsk1, judge ad hoc.

Deputy- Judges,

CASE CONCERNING THE JURISDICTION
OF THE INTERNATIONAL COMMISSION OF THE ODER

THE Court,

composed as above,
after deliberation,

Having regard to Article 48 of the Statute,

Having regard to the Counter-Memorial filed on behalf of
the Six Governments,

Having regard to the Memorial and Counter-Memorial filed
on behalf of the Polish Government ;

Having regard to the Order (evidence) made by the Court
on August 15th, 1929;

Having heard the observations and submissions of the repre-
sentatives of the Six Governments and of Poland;

Whereas, in their Counter-Memorial, the Six Governments
request the Court to rule that the passages of the Polish

1929.
August 2oth.
File E. b. XX.
ODER.—-ORDER OF COURT (AUGUST 20th, 1929) 42

Memorial containing references to the records of the prepara-
tory work of the Treaty of Versailles and quotations from
these records are to be disregarded; as, in their oral observa-
tions, they have asked the Court to rule that no attention
is to be paid to these passages or to certain passages in the
Polish Counter-Memorial ;

Whereas, in his oral observations and submissions, the Agent
for the Polish Government has stated that he defers to
“the wishes of the.Six Governments to the effect that no
account shall be taken of the passages in question’’ and that
he ‘‘does not insist upon” making use of these passages in
his defence, adding however that ‘the Polish Government
reserves the right in the argument on the merits to avail
itself of references to or citations from” the aforesaid prepa-
ratory work ‘‘in so far as it has already been made public” ;

Whereas three of the Parties concerned in the present case
did not take part in the work of the Conference which pre-
pared the Treaty of Versailles; as, accordingly, the record of
this work cannot be used to determine, in so far as they are
concerned, the import of the Treaty; as this consideration
applies with equal force in regard to the passages previously
published from this record and to the passages which have
been reproduced for the first time in the written documents
relating to the present case ;

Whereas, in any particular case, no account can be taken
of evidence which is not admissible in respect of certain of
the Parties to that case;

Whereas, in the present case, the only preparatory work in
question is that performed by the Commission on Ports,
Waterways and Railways of the Peace Conference ;

Rules that the Minutes of the Commission on Ports,
Waterways and Railways of the Conference which prepared
the Treaty of Versailles shall be excluded as evidence from
the proceedings in the present case.

Done in English and French, the English text being author-
itative, at the Peace Palace, The Hague, this twentieth day
of August, one thousand nine hundred and twenty-nine, in
eight copies, one of which is to be deposited in the archives
ODER.—ORDER OF COURT (AUGUST 20th, 1929) 43

of the Court, and the others to be forwarded to the Agents
of the Governments of Czechoslovakia, Denmark, France,
Germany, His Britannic Majesty in Great Britain, and
Sweden, as also to the Agent of the Government of Poland,
respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) A. HAMMARSKJÔLD,
. Registrar.
